Citation Nr: 0835558	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  00-07 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric-disorder other than post-traumatic 
stress disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had honorable active service from December 1976 
to December 27, 1979. The veteran had a subsequent period of 
service from December 28, 1979 to October 1981 for which he 
received a Bad Conduct Discharge (BCD); the BCD has been 
found to constitute a bar to receipt of VA benefits for that 
period.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 RO rating 
decision that denied the veteran's petition to reopen a 
previously- denied claim of service connection for a claimed 
psychiatric disorder.  

The veteran testified before a Veterans Law Judge (VLJ) in a 
hearing at the RO in September 2001. The Board remanded the 
case to the RO in July 2003.  

The Board issued a decision in April 2004 that reopened the 
claim on the basis that new and material evidence had been 
received. The Board's April 2004 action again remanded the 
case to the RO for additional development.  

In May 2007 the veteran testified before the undersigned VLJ 
at a hearing in Washington, DC.  During that hearing, he 
submitted lay statements from his wife and his two sisters 
with a waiver of initial RO jurisdiction; the Board has 
accepted this additional evidence for inclusion into the 
record on appeal. See 38 C.F.R. § 20.800.  

In August 2007, the Board issued a decision that denied the 
veteran's claims of service connection for an innocently 
acquired psychiatric-disorder other than PTSD.  

The veteran appealed the Board's August 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which issued an order in May 2008 approving a Joint Motion of 
the Parties to vacate the August 2007 decision and remand the 
case back to the Board.  


The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.  


REMAND

The Joint Motion observed that the veteran was not afforded a 
VA examination on his claim of service connection for an 
innocently acquired psychiatric-disorder other than PTSD.  

The Joint Motion also observed that the veteran had several 
current and past diagnoses for various psychiatric disorders 
that both VA and non-VA psychiatrists have linked to his 
military service and that the service treatment record (STR) 
showed a psychiatric condition in service.  

The Joint Motion, as incorporated by the Court's May 2008 
Order, raises questions requiring medical conclusions the 
Board may not reach based on the evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board may 
not base a decision on its own unsubstantiated medical 
opinion, but rather may reach a medical conclusion only on 
the basis of independent medical evidence or adequate 
quotation from recognized medical treatises).  Accordingly, a 
remand for medical examination and opinion is required at 
this point.  

The RO is accordingly directed to afford the veteran a VA 
medical examination and to thereafter readjudicate the claim 
on the evidence of record, to include any newly-received 
evidence submitted by the veteran.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
veteran or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Specifically, the RO should advise the veteran of the 
elements required to establish entitlement to service 
connection per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and should also advise the veteran to send VA all 
evidence in his possession not already of record that is 
relevant to his claim.  

Hence, in addition to the actions requested hereinabove, the 
RO should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran a 
letter advising him of the elements 
required to support his claim of service 
connection and of the respective 
obligations of VA and the veteran in 
obtaining evidence.  The letter should 
advise the veteran to provide VA with any 
evidence in his possession relevant to 
his claim not already of record.  The RO 
should ensure that its notice to the 
veteran meets the requirements of 
Dingess/Hartman, as regards the five 
elements of a claim for service 
connection, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Whether or not the veteran responds, the 
RO should obtain any VA treatment records 
relating to the claimed disability not 
already of record in the claims file.  

3.  After all records and responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination by a psychiatrist to 
determine the nature and likely etiology 
of the claimed innocently acquired 
psychiatric-disorder other than PTSD.  

The entire claims file must be made 
available to the psychiatrist designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history as well as his subjective 
assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination results, the 
psychiatrist should specifically indicate 
whether the veteran currently has an 
innocently acquired psychiatric-disorder 
other than PTSD.  

The examiner should also render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the veteran's 
innocently acquired psychiatric disability 
other than PTSD was incurred in or 
aggravated by military service.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should discuss both the medical and lay 
evidence of record.  If the examiner 
cannot provide such an opinion without 
resorting to speculation he or she should 
so indicate.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy of any notice(s) of the date and time 
of the examination sent to the veteran by 
the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for an innocently acquired 
psychiatric-disorder other than PTSD in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no further action until otherwise notified, but he 
may furnish additional evidence and argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

